Citation Nr: 1758583	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity disabilities.

2.  Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1990 to February 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Detroit, Michigan.  The RO in Detroit, Michigan forwarded the appeal to the Board.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In December 2016, the Board, inter alia, remanded the above issues for additional development.  The appeal is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In January 2017, in response to a request that the Veteran identify pertinent records related to her appeal, the Veteran submitted a signed VA Form 21-4142 which requested records from Dr. Sinclair at Rivertown Family Chiropractic from November 2016 to the present and Dr. Hood at Spectrum Health Care at Gerber Memorial Hospital from August 2016 to the present.  There is no indication any attempts to obtain these records have been made.  While a May 2017 supplemental statement of the case indicates that treatment records from Rivertown Family Chiropractic were received in January 2017, the Board's review of the claims file shows only that the Veteran submitted a letter from Dr. Sinclair at that time.  Significantly, the Veteran did not submit treatment records beginning in November 2016 along with the letter.  Indeed, she submitted the letter along with the request for records, thereby indicating that there were outstanding private treatment records in addition to the letter.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and her representative a letter requesting that she provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including the treatment associated with Dr. Sinclair at Rivertown Family Chiropractic and Dr. Hood at Spectrum Health Care at Gerber Memorial Hospital.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completion of the above, readjudicate the claims.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

